Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Rejections

1.     35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.     The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.     Claims 1-5, 7-10, 12-17, 26, and 32-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-37 of U.S. Patent No. 8835592 Rukavina et al. Although the claims at issue are not identical, they are not patentably distinct from each other because, although the instant claims and the patented claims are not identical, they overlap to the extent that one practicing the patented invention would practice the instantly claimed invention and vice versa.  It is noted that the prepolymer of the patented claims is not made with any polyol having at least 3 OH groups.  The patented claims do require the tri- or higher functional polyols of the instantly claimed component (b) in amounts that include total amounts of the instantly claimed components (iii) and (b).  The instant claims are directed to the products per se, not the methods of making them.  The patented claims would have been expected to make the same final .
Patented claim 2 corresponds to the instant claim 2.
Patented claim 3 corresponds to the instant claim 3.
Patented claim 3, particularly the 4,4’-dicyclohexylmethane diisocyanate therein, corresponds to the instant claim 4.
Patented claim 4 corresponds to the instant claim 5.

The patented claims do not recite the butane diol of the instant claims 7 and 14.
It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to use the butane diol of the instant claims 7 and 14 in the polyurethane of patented claims 1 and 10 because it is an adjacent homolog of the pentane diol of patented claim 1 and would have been expected to give polyurethanes having similar properties to those of the patented claims 1 and 10.  See MPEP 2144.09    Close Structural Similarity Between Chemical Compounds (Homologs, Analogues, Isomers) [R-10.2019].

Patented claim 1, particularly the polyol (a)(ii) corresponds to the instant claim 8.
Patented claim 5 corresponds to the instant claim 9.
Patented claim 6 corresponds to the instant claim 10.
Patented claim 8 corresponds to the instant claim 12.
Patented claim 9 corresponds to the instant claim 13.
Patented claim 10 corresponds to the instant claim 15.
Patented claim 11 corresponds to the instant claim 16.

Patented claim 21 corresponds to the instant claim 26.
Patented claim 27 corresponds to the instant claim 32.
Patented claim 28 corresponds to the instant claim 33.


4.      Claims 1-5, 7-10, 12-17, 26, and 32-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 9822211 Rukavina et al. Although the claims at issue are not identical, they are not patentably distinct from each other because, although the instant claims and the patented claims are not identical, they overlap to the extent that one practicing the patented invention would practice the instantly claimed invention and vice versa.  It is noted that the prepolymer of the patented claims is not made with any polyol having at least 3 OH groups.  The patented claims do require the tri- or higher functional polyols of the instantly claimed component (b) in amounts that include total amounts of the instantly claimed components (iii) and (b).  The instant claims are directed to the products per se, not the methods of making them.  The patented claims would have been expected to make the same final products as encompassed by the instant claims because they ultimately react the same reactants and same reactant amounts under the same reaction conditions.  See MPEP 2113.
Patented claim 2 corresponds to the instant claim 2.
Patented claim 3 corresponds to the instant claim 3.
Patented claim 4 corresponds to the instant claim 4.
Patented claim 5 corresponds to the instant claim 5.

Patented claim 12 corresponds to the instant claims 8 and 15 because it puts the pentane diol in the final polyurethane.
Patented claim 6 corresponds to the instant claim 9.
Patented claim 7 corresponds to the instant claim 10.
Patented claim 9 corresponds to the instant claim 12.
Patented claim 10 corresponds to the instant claim 13.
Patented claim 13 corresponds to the instant claim 16.
Patented claim 14 corresponds to the instant claim 17.
Patented claim 21 corresponds to the instant claim 26.
Patented claim 27 corresponds to the instant claim 32.
Patented claim 28 corresponds to the instant claim 33.

5.      Claims 1-5, 7-10, 12-16, 26, and 32-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 9951173 Rukavina et al. Although the claims at issue are not identical, they are not patentably distinct from each other because, although the instant claims and the patented claims are not identical, they overlap to the extent that one practicing the patented invention would practice the instantly claimed invention and vice versa.  It is noted that the prepolymer of the patented claims is not made with any polyol having at least 3 OH groups.  The patented claims do require the tri- or higher functional polyols of the instantly claimed component (b) in amounts that include total amounts of the instantly claimed components (iii) and (b).  The instant claims are directed to the products per se, not the .
Patented claim 6 corresponds to the instant claim 2.
Patented claim 7 corresponds to the instant claims 3 and 4.
Patented claim 7 corresponds to the instant claim 5.
Patented claim 1, particularly the polyol (b), corresponds to the instant claims 7, 13, and 14.
Patented claim 1, particularly the polyol (a)(ii), corresponds to the instant claims 8 and 15.
Patented claims 1 and 11, particularly the amounts of (a)(i) and (a)(ii), corresponds to the instant claim 9.

The patented claims do not specify the ratio of the instant claim 10. 
It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to use the ratio of the instant claim 10 in making the patented polyurethanes because it is encompassed by the ratio of the patentend claims 1 and 11 and would have been 

Patented claim 1 corresponds to the instant claim 12.
The patented claims do not require any polyester polyol or polyether polyol which falls within the scope of the instant claim 16.
The transparencies and laminates of the patented claims fall within the scope of the instant claim 26.
Patented claims 11-22 corresponds to the instant claim 32.
The polyurethane of the patented laminate claims is coated onto the substrate of the laminates which makes it a coating composition of the instant claim 33.  

6.      Claims 1-5, 7-10, 12-17, 26, and 32-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10590230 Rukavina et al. Although the claims at issue are not identical, they are not patentably distinct from each other because, although the instant claims and the patented claims are not identical, they overlap to the extent that one practicing the patented invention would practice the instantly claimed invention and vice versa.  It is noted that the prepolymer of the patented claims is not made with any polyol having at least 3 OH groups.  The patented claims do require the tri- or higher functional polyols of the instantly claimed component (b) in amounts that include total amounts of the instantly claimed components (iii) and (b).  The instant claims are directed to the products per se, not the methods of making them.  The patented claims would have been expected to make the same final products as encompassed by the instant claims because they ultimately react the .
Patented claim 2 corresponds to the instant claim 2.
Patented claim 3 corresponds to the instant claim 3.
Patented claim 4 corresponds to the instant claim 4.
Patented claims 3 and 4 correspond to the instant claim 5.
Patented claim 6 corresponds to the instant claim 7.
Patented claim 7 corresponds to the instant claim 8.
Patented claim 8 corresponds to the instant claim 9.
Patented claim 9 corresponds to the instant claim 10.
Patented claim 11 corresponds to the instant claim 12.
Patented claim 12 corresponds to the instant claim 13.
Patented claim 13 corresponds to the instant claim 14.
Patented claim 14 corresponds to the instant claim 15.
The patented claims  are essentially free of and do not require any polyester polyol or polyether polyol which falls within the scope of the instant claim 16.
Patented claim 16 corresponds to the instant claim 17.

Patented claim 27 corresponds to the instant claim 32.
The patented coating composition claims correspond to the instant claim 33.  

7.      Claims 1-5, 7-10, 12-17, 26, and 32-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 10533068 Rukavina et al. Although the claims at issue are not identical, they are not patentably distinct from each other because, although the instant claims and the patented claims are not identical, they overlap to the extent that one practicing the patented invention would practice the instantly claimed invention and vice versa.  It is noted that the prepolymer of the patented claims is not made with any polyol having at least 3 OH groups.  The patented claims do require the tri- or higher functional polyols of the instantly claimed component (b) in amounts that include total amounts of the instantly claimed components (iii) and (b).  The instant claims are directed to the products per se, not the methods of making them.  The patented claims would have been expected to make the same final products as encompassed by the instant claims because they ultimately react the same reactants and same reactant amounts under the same reaction conditions.  See MPEP 2113.
Patented claim 2 corresponds to the instant claim 2.
Patented claim 3 corresponds to the instant claim 3.
Patented claim 4 corresponds to the instant claim 4.
Patented claim 5 corresponds to the instant claim 5.
Patented claim 6 corresponds to the instant claim 7.

The patented claims do not recite the pentane diol of the instant claims 8 and 15.


Patented claim 7 corresponds to the instant claim 9.
Patented claim 8 corresponds to the instant claim 10.
Patented claim 10 corresponds to the instant claim 12.
Patented claim 11 corresponds to the instant claim 13.
Patented claim 6 corresponds to the instant claim 14.
Patented claim 14 corresponds to the instant claim 16.
Patented claim 15 corresponds to the instant claim 17.
Patented claim 24 corresponds to the instant claim 26.
Patented claim 30 corresponds to the instant claim 32.
Patented claim 31 corresponds to the instant claim 33.

8.      The instant claims are not the subjects of prior art rejections. The prior art does not disclose the instantly claimed particulars including the instantly claimed processing steps. US Pat. No. 4101529 Ammons et al. is cited as being representative of the closest prior art seen by the examiner.  Ammons does not disclose the instantly claimed processing limitations. It is noted that the relatively high processing temperatures followed by the mixing of the instant claims 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at telephone number 571-272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/PATRICK D NILAND/Primary Examiner, Art Unit 1762